J-A16038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    PAUL YEAGER

                             Appellant               No. 2036 MDA 2019


       Appeal from the Judgment of Sentence Entered December 12, 2019
                In the Court of Common Pleas of Schuylkill County
                 Criminal Division at No: CP-54-CR-0002114-2018


BEFORE: PANELLA, P.J., STABILE, and MUSMANNO, JJ.

CONCURRING MEMORANDUM BY STABILE, J.: FILED NOVEMBER 19, 2020


        The Majority concludes that the odor of burnt marijuana detected by a

police officer prior to the date dry leaf marijuana was available for vaping

provided the basis for a proper investigatory traffic stop in this case. I fully

agree.    However, I write further to express my belief that detecting the odor

of marijuana from a moving vehicle continues to establish reasonable

suspicion to justify an investigatory traffic stop, despite the fact vaping dry

leaf marijuana now is authorized by the Medical Marijuana Act (“MMA”), 35

P.S. § 10231.101-10231.2110.1 I reach this conclusion because marijuana


____________________________________________


1As the Majority recognizes, an expert in Commonwealth v. Barr, 2020 WL
5742680, at *16 n. 10 (Pa. Super. filed September 25, 2020), explained that
vaporizing medical marijuana produces the same odor as burning marijuana.
J-A16038-20


continues to be designated a Schedule I controlled substance pursuant to the

Controlled Substance Act, 35 P.S. § 780-104, and our Motor Vehicle Code

prohibits driving, operating, or controlling a motor vehicle when “[t]here is in

the individual’s blood any amount of a [] Schedule I controlled substance . .

. or metabolite” of a Schedule I controlled substance. 75 Pa.C.S.A. § 3802

(d)(1)(i) and (iii) (emphasis added).

       Unlike cases where a vehicle is stopped for the lack of a brake light or

an expired registration, the officer in the case before us detected the odor of

burnt marijuana while following Yeager’s vehicle for “a good portion of a mile.”

N.T., Suppression, 5/22/19, at 11. As the Majority observed, “[T]he record

reflects that Officer Blesse initiated the traffic stop based solely on the odor

of burnt marijuana, emanating from the vehicle’s open driver’s side window,

which he detected while following Yeager’s vehicle.” Majority Opinion at 14

(citing N.T., Suppression, 5/22/19, at 8, 9, 11) (emphasis added).

       Our Supreme Court has explained:

       A warrantless seizure is presumptively unreasonable under the
       Fourth Amendment, subject to a few specifically established, well-
       delineated exceptions. One exception allows police to briefly
       detain individuals for an investigation, maintain the status quo,
       and if appropriate, conduct a frisk for weapons when there is
____________________________________________


Majority at 14 n.7. It is important to note, however, that unlike the present
case where the odor of marijuana was the basis for the vehicle stop, the stop
in Barr was based on motor vehicle violations. The issue in that case was
whether the odor of marijuana detected after the stop could justify a search
of the vehicle. A petition for allowance of appeal was filed in Barr on October
22, 2020, and is pending before the Supreme Court. (Commonwealth v.
Barr, 583 MAL 2020.)

                                           -2-
J-A16038-20


      reasonable suspicion that criminal activity is afoot. The Fourth
      Amendment does not prevent police from stopping and
      questioning motorists when they witness or suspect a violation of
      traffic laws, even if it is a minor offense.

Commonwealth v. Chase, 960 A.2d 108, 113 (Pa. 2008) (citations omitted).

      Recognizing that operating a vehicle with any marijuana or metabolites

in one’s blood is a violation of the Motor Vehicle Code, and further recognizing

that the MMA, while allowing the vaping of dry leaf marijuana, prohibits

smoking medical marijuana, 35 P.S. § 10231.304(b), an officer who detects

the odor of marijuana in a moving vehicle is not prevented by the Fourth

Amendment from stopping and questioning the driver after suspecting a

violation of the traffic laws.   While medical marijuana is now legal when

properly used in accordance with the MMA, driving while smoking medical

marijuana, nonetheless illegal marijuana, or while any of its metabolites are

in one’s blood is not.

      Driving under the influence, whether of alcohol or controlled substances,

endangers and kills lives. Like alcohol, while medical marijuana may now be

legal, smoking, vaping, or otherwise ingesting marijuana that contains THC

can still impair someone who is operating a vehicle. The continued prohibition

against driving with any marijuana or metabolites in one’s blood is a reflection

of that fact. As the Court recognized in Chase, “Pennsylvanians also have a

significant interest in having the Vehicle Code enforced.” Id. at 119. While

stated in the context of DUI roadblocks, the Court “determined the

Commonwealth has a compelling interest in detecting and removing


                                     -3-
J-A16038-20


intoxicated drivers because they may cause death, injury, and property

damage.” Id. (citation omitted). I believe that compelling interest applies

equally in the context of persons under the influence of marijuana, whether

illegal marijuana or medical marijuana.

      Accordingly, I believe the odor of marijuana emanating from a moving

vehicle continues to provide reasonable suspicion warranting a stop of a

vehicle to determine whether the vehicle is being operated by someone using

marijuana. Like alcohol, medical marijuana is legal. However, while legal,

both can impair driving. Our statutes prohibit driving with certain levels of

alcohol in one’s system. Similarly, our statutes prohibit driving with any level

of marijuana or metabolites in one’s system. 75 Pa.C.S.A. § 3802 (d)(1)(i)

and (iii).   Simply stated, it is illegal to smoke or vape marijuana and drive.

Therefore, the odor of marijuana emanating from a moving vehicle provides

enough reasonable suspicion to make a vehicle stop and further investigate

whether the driver is impaired.




                                     -4-